DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed  7/30/2021.  Claims 1 and 8-30 are pending in the application. Claims 18-29 are withdrawn from consideration, being directed to a non-elected invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Muschiolik et al. (WO2010/124870A1, cited by the applicant in IDS, the English language equivalent publication US2012/0135125A1 is applied in this rejection), as evidenced by Morazzoni et al. (WO 2004/071521 Al – technical background) cited by the applicant in an IDS filed 7/26/2020, and Duranti et al. (Trends in Food Science & Technology 19 (2008) 624-633).
Regarding claim 1 and 30, Muschiolik discloses ([0011] Example 1, Tables 1 and 2) a lupine protein emulsion which contains at least lupine protein and plant fat (rapeseed oil) emulsified in water, wherein the mass fraction of the lupine protein in the emulsion is  1% or 2% which falls within the claimed range of <3%. Muschiolik discloses a mass% of plant fat (vegetable oil-rapeseed oil) of at least 5% (Tables 1 and 2) which is >3% as claimed.   
Muschiolik is prepared by a mixing process in which the particle size of the plant fat is reduced by mechanical energy to form an emulsion (e.g. Fig. 2A)  Table 1 has  compositions wherein the ratio of fat mass to protein mass in the emulsion  is at least 5, which meets the limitation of >2 as claimed.
The claimed emulsion and the emulsion in Muschiolik contains “at least lupine protein emulsified in water” in similar concentration ranges and is similarly applied in making food products.  The composition of an emulsion in Muschiolik has plant fat, a ratio of fat mass to protein mass and lupine protein content falling within or overlapping the claimed ranges, and optionally, may be colored. The emulsion forms light colored films and provides a color of whole milk to buttermilk and acceptable color characteristics to other milk products (see working examples). 
Muschiolik discloses lupine protein, but does not specifically disclose the composition of the lupine protein.   Lupine protein is generally known to have about 87% globulin proteins based on total protein as evidenced by the background information in Marazzoni et al. (page 1 lines 16-20).  The composition of lupine globulin protein   is known from Duranti et al, (see page 623-626, Table 2), an evidentiary reference.  The globulin component has a typical content of about 35-37% alpha-conglutine, about 44-45% beta conglutine, and about 4-5%gamma-conglutine.    Therefore, about 79-84% of the globulin component is alpha- and beta conglutine, and about 4-5% is gamma-conglutine. As globulin forms 87% of the total protein, about 68-73% of the total protein is alpha and beta - conglutine and about 3.5-4.3% is gamma-conglutine.  Applicant has not shown any unexpected advantage of 80% versus about 73% alpha-and beta-conglutine in an emulsion as claimed. 

Regarding claim 9, the compositions in Table 1 and 2 in Muschiolik do not contain lupine fat. 
Regarding claims 10 and 11, Muschiolik discloses refined oils including palm fat
and/or coconut oil in making the emulsion [0024].
Regarding claim 12, Muschiolik discloses that the emulsions of the invention may
have viscosity ranging from low to high depending upon the composition and oil content. 
Muschiolik provides methods to produce emulsions having a wide range of viscosity values, for application for example as milk or milk replacement (Example 1).  Milk is known to have a viscosity in the range of 2 mPas at 20 deg. C, (cow’s milk) as admitted by the applicant (specification page 4 line 9). 
Regarding claims 13 and 14, Muschiolik discloses emulsions wherein the pH value of the emulsion is in a neutral range (pH 6.9 to 7.6), [0091] which encompasses the claimed values namely >6.5 and >7.5, respectively.
Regarding claim 15, the emulsions in Muschiolik have a fat particle size of X50 preferably   of <1.5 μm, and exemplary emulsions having an oil droplet size d32 of 0.91 μm [0243].  It is considered that a D90 would be in the claimed range unless evidenced otherwise, as the emulsions in the art and in the claimed invention are similarly prepared by mechanical dispersion to produce fine particle sizes.

Regarding claim 17, Muschiolik discloses other ingredients including selection from viscosity influencing polysaccharides (Table 1, [0106]) sugars, flavoring agents, vitamins, minerals [0006] [0035]-[0037], in the emulsion.
Claims 1, 8-17 and 30 are therefore prima facie obvious in view of the art.
Response to Arguments
	Regarding the obviousness rejection over Muschiolik, applicant’s arguments are not persuasive.
The claims are directed to a composition. The claimed emulsion comprises “at least lupine protein and plant fat”. The term “at least” does not preclude other components including those that function as emulsion stabilizers.  
Regarding applicant’s arguments pertaining to a combination of references, it is pointed out that a single reference Muschiolik is cited in the office action. All other references are presented as evidentiary support. Applicant’s arguments are therefore not relevant to the rejection.  
The Declaration previously presented is directed to emulsification properties of protein fractions gamma conglutine and alpha +beta conglutine.  As previously indicated, the presented results not commensurate in scope with the claimed invention, which is directed to an emulsion composition comprising “at least lupine protein and plant fat”.  The declaration only provides a comparison between the emulsifying properties of alpha-and beta conglutine (at 85% by weight) with the emulsifying properties of gamma –conglutine (at 55% by weight).
The emulsion in Muschiolik comprising lupine protein and plant fat is described as being stable, at a content of lupine protein that is <3%. The composition of an emulsion in Muschiolik has plant fat, a ratio of fat mass to protein mass and lupine protein content falling within or overlapping the claimed ranges, and optionally, may be colored. The emulsion forms light colored films and provides a color of whole milk to buttermilk and acceptable color characteristics to other milk products (see working examples). 
Muschiolik discloses lupine protein, but does not specifically disclose the composition of the lupine protein.  Lupine protein is generally known to have about 87% globulin proteins based on total protein as evidenced by the background information in Marazzoni et al. (page 1 lines 16-20).  The composition of the globulin fraction in lupine protein is known from Duranti et al. (see page 623-626, Table 2).  The globulin component has a typical content of about 35-37% alpha-conglutine, about 44-45% beta conglutine, and about 4-5%gamma-conglutine.    Therefore, about 79-84% of the globulin component is alpha- and beta conglutine, and about 4-5% is gamma-conglutine. As globulin forms 87% of the total protein, about 68-73% of the total protein is alpha and beta - conglutine and about 3.5-4.3% is gamma-conglutine.   Applicant has not shown any particular advantage of 80% versus about 73% alpha-and beta-conglutine in an emulsion as claimed. It is therefore considered that the claimed >80% is a preferred value. The emulsion in Muschiolik is reported to be stable.
For these reasons, applicant’s arguments are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793